Citation Nr: 0819046	
Decision Date: 06/10/08    Archive Date: 06/18/08

DOCKET NO.  05-02 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Whether new and material evidence, sufficient to reopen 
the veteran's claim of service connection for residuals of a 
head injury, has been received.

2.  Entitlement to service connection for a left inguinal 
hernia.

3.  Entitlement to an evaluation in excess of 10 percent for 
service-connected residuals of left fourth toe amputation.

4.  Entitlement to a compensable evaluation for a service-
connected left leg hernia.

5.  Entitlement to a compensable evaluation for a service-
connected neck scar.

6.  Entitlement to a compensable evaluation for service-
connected left ear hearing loss before April 21, 2004.

7.  Entitlement to a compensable evaluation for service-
connected hemorrhoids.

8.  Entitlement to a compensable evaluation for a service-
connected varicocelectomy scar.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May 1970 
and from July 1970 to March 1995.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2004 rating decision of the RO.  Of 
significance, the RO assigned an increased rating of 10 
percent for the service-connected residuals of a left fourth 
toe amputation.  Although each increase represents a grant of 
benefits, the United States Court of Appeals for Veterans 
Claims (Court) has held that a decision awarding a higher 
rating, but less that the maximum available benefit, does not 
abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Thus, this matter continues before the Board.  

Furthermore, the Board observes that by May 1995 rating 
decision, the RO granted service connection for left ear 
hearing loss effective February 1, 1995 and denied service 
connection for right ear hearing loss.  On April 21, 2004, 
the veteran filed a claim of service connection for tinnitus 
and bilateral hearing loss.  By June 2005 rating decision, 
the RO granted service connection for bilateral hearing loss 
effective February 1, 1995.  By May 2007 rating decision, the 
RO assigned an increased rating of 10 percent for the 
service-connected bilateral hearing loss effective April 23, 
2007 based on evidence associated with the claims file.  The 
veteran did not file a notice of disagreement regarding that 
decision, and the issue of entitlement to an increased rating 
for bilateral hearing loss is not before the Board.  
Regarding left ear hearing loss, therefore, the issue before 
the Board is entitlement to a compensable evaluation before 
April 21, 2004.  

The RO previously denied service connection for residuals of 
a head injury by December 1995 rating decision that became 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 20.1103 (2007).  In its present adjudication, the RO denied 
the claim based on the absence of new and material evidence 
sufficient to reopen it.  A previously denied claim, indeed, 
may not be reopened in the absence of new and material 
evidence.  Barnett v. Brown, 8 Vet. App. 1 (1995) (citing 38 
U.S.C. §§ 5108, 7104(b)).  Regardless of RO action, however, 
the Board is bound to decide the threshold issue of whether 
the evidence is new and material before addressing the merits 
of a claim.  Id.  

In January 2008, the veteran testified at a hearing before 
the undersigned at the RO.

The issues of whether new and material evidence, sufficient 
to reopen the veteran's claim of service connection for 
residuals of a head injury, has been received and entitlement 
to a compensable evaluation for service-connected hemorrhoids 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.




FINDINGS OF FACT

1.  The credible evidence does not reflect a history of a 
left inguinal hernia repair.

2.  The veteran's service-connected residuals of left fourth 
toe amputation are manifested by no more than calluses, mild 
pain on standing, and more severe occasional pain on walking.

3.  The veteran's service-connected left leg hernia repair 
residuals are manifsted by a slight disability picture with 
no more than pain lasting 40 minutes three times a week.

4.  The veteran's service-connected neck scar is manifested 
by no more than subjective complaints of sensitivity and 
objective evidence of a minor disability picture, a small 
scar, and no limitation of function..

5.  Before April 21, 2004, the veteran's service-connected 
left ear hearing loss was manifested by Level II hearing 
impairment, and his right ear hearing loss was manifested by 
Level III hearing impairment.  

6.  The veteran's service-connected varicocelectomy scar is 
manifested by no more than objective evidence of a minor 
disability picture, a small scar, and no limitation of 
function.


CONCLUSIONS OF LAW

1.  Residuals of a left inguinal hernia repair were not 
incurred in or as a result of the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2007).

2.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
residuals of left fourth toe amputation have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.71a, Diagnostic Code 5172 (2007).

3.  The criteria for entitlement to a disability evaluation 
in excess of zero percent for the veteran's service-connected 
left leg hernia have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.73, Diagnostic Code 
5311 (2007).

4.  The criteria for entitlement to a disability evaluation 
in excess of zero percent for the veteran's service-connected 
neck scar have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West. 2002); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Code 
7805 (2007).

5.  The criteria for entitlement to a disability evaluation 
in excess of zero percent for the veteran's service-connected 
left ear and bilateral hearing loss before April 21, 2004 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West. 2002); 
38 C.F.R. §§ 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 
(2007).

6.  The criteria for entitlement to a disability evaluation 
in excess of zero percent for the veteran's service-connected 
varicocelectomy scar have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic 
Code 7805 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, notice 
consistent with the Court's mandates in Dingess was sent to 
the veteran in March 2006. 

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.  

Here, the VCAA duty to notify was satisfied by way of letter 
sent to the veteran in December 2003 that fully addressed all 
four notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the veteran of 
what evidence was required to substantiate the claims and of 
the veteran's and VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit evidence 
and/or information in his possession to the AOJ.

The VCAA duty to notify has not been satisfied with respect 
to the holding in Vazquez-Flores.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that any error by VA in providing the 
notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores, 
citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores.

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication because the 
veteran was apprised of all of the relevant provisions in the 
statement of the case and subsequent supplemental statements 
of the case and was represented.  He therefore had ample 
opportunity to obtain any necessary clarification.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  In this case, 
examinations regarding the issues decided herein were 
provided.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
medical records and VA clinical records, and the veteran was 
afforded the opportunity to present evidence at a hearing 
before the undersigned.  He was also provided medical 
examinations regarding the issues on appeal in 2004 and 2007.  

Unfortunately, certain evidence is unavailable.  In a 
memorandum dated in May 2006, the RO made a formal finding 
regarding the unavailability of 1969 Darnell Army Community 
Hospital records.  In a memorandum dated in August 2006, the 
RO found that medical records from the Winston-Salem VA 
Medical Center (MC) dated from May 1968 to May 1970 were 
unavailable.  VA may properly end its efforts to secure 
Federal records if it concludes that further efforts would 
not yield fruitful results.  38 C.F.R. § 3.159(c)(2).  In the 
memoranda mentioned above, the RO outlined its efforts to 
obtain the relevant records and explained its conclusions 
regarding their unavailability.  The veteran has been fully 
informed of the foregoing lack of records and the efforts 
expended in attempts to locate them.  The Board notes that 
these records are not relevant to the increased rating claims 
decided herein.  As to the service connection claim decided 
below, the veteran does not claim that the inguinal hernia 
repair for which he is seeking service connection was 
conducted at Darnell Army Hospital or that relevant post-
service evidence would be contained in the Winston-Salem VAMC 
records.  The claims file, moreover, contains no service 
medical records dates before July 24, 1970.  According to the 
veteran's assertions, as detailed in the body of the 
decision, such records would not be relevant to the one 
service connection claim decided herein.

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. §§ 3.102, 4.3.  When the positive and 
negative evidence as to a claim is in approximate balance, 
thereby creating a reasonable doubt as to the merits of a 
claim, the claimant prevails.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is inapplicable.  
Id. at 1365.

Service Connection 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Left inguinal hernia

The available service medical records are silent as to an 
inguinal hernia.  In 1971, the veteran underwent a left 
varicocelectomy.  In 1974, the veteran suffered left 
testicular trauma.  Acute orchitis was diagnosed at that 
time.  July 1985 service medical records reflect complaints 
of left testicular pain along with the history of a left 
varicocele in 1971 and the subsequent 1974 orchitis.  Left 
testicular atrophy was assessed.  The veteran's report of 
medical history completed in August 1994 for retirement 
purposes and the accompanying report of medical examination 
do not indicate any history of a left inguinal hernia or 
repair thereof.

On May 1995 VA general medical examination, the veteran did 
not report and the examiner did not diagnose any history of a 
left inguinal hernia or repair thereof.

In August 2003, the veteran underwent an excisional biopsy of 
a left groin mass.  No malignancy was found.

On February 2004 VA digestive disorders and miscellaneous 
examination, the veteran reported left inguinal hernia 
surgery in 1971.  He reported a second left inguinal hernia 
surgery in 2003.  The examiner described two surgical scars 
in the left groin area without any visible hernia.  The 
testicles were normal bilaterally and there was no testicular 
tenderness bilaterally.  The examiner diagnosed status post 
left inguinal hernia repair in 1971 and status post recurrent 
left inguinal hernia repair.

On March 2004 VA genitourinary examination, the testicles 
were normal bilaterally without mass or tenderness.  There 
was no evidence of testicular hernia.  The examiner assessed 
that there was no evidence of a left testicular hernia.

On April 2007 VA scars examination, the examiner noted an 8.6 
by 0.2 centimeter scar on the left groin and diagnosed a 
residual surgical scar of the left groin.  The examination 
report reflects that the scar is a residual of the 1971 
varicocelectomy.

As discussed above, the record contains no service medical 
records dated before July 24, 1970.  Thus, there is no record 
of the veteran's medical history from enlistment in May 1968 
and July 1970.  In this case, however, the Board finds that 
the lack of evidence is immaterial as the remainder of the 
voluminous service medical records covering the two and one 
half decades between July 1970 and separation in January 1995 
make no reference to a history of a left inguinal hernia or 
repair thereof despite several conditions impacting the left 
groin area to include a varicocelectomy, orchitis, and a 
question of an atrophying left testicle.  Presumably, the 
medical notations would have reflected the history of left 
inguinal hernia repair had it occurred.  Also, the Board 
observes that the veteran himself claims to have undergone a 
left hernia repair in 1971.  Thus, the absence of earlier 
records would appear to be immaterial.

The only diagnosis of status post left inguinal hernia repair 
is contained in the February 2004 VA examination report 
wherein the examiner indicated that the veteran reported left 
inguinal hernia surgeries in 1971 and 2003.  Although the 
examination report indicates that the examiner reviewed the 
claims file in conjunction with the examination, it appears 
that the examiner based the diagnosis solely on an 
unsubstantiated history provided by the veteran, as the 
service and post-service medical records make no reference to 
such surgeries and the fact that the examiner did not specify 
the records upon which he relied in reaching his conclusions.  
The Board, therefore, does not find the February 2004 
diagnosis credible and will not consider it in making its 
determination herein.  The Board reminds the veteran that VA 
decision makers have discretion to accept or reject pieces of 
evidence provided that sufficient reasons and bases are set 
forth explaining such actions.  Hayes v. Brown, 5 Vet. App. 
60, 69- 70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 
192-193 (1992).  See also Moreau v. Brown, 9 Vet. App. 389, 
395-396 (1996); Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
(generally observing that an opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described).

Of course, the Board may not disregard a medical opinion 
solely on the rationale that the medical opinion was based on 
a history given by the veteran.  See Kowalski v. Nicholson, 
19 Vet. App. 171 (2005).  In this case, the Board's rejection 
of the medical diagnosis of status post left inguinal hernia 
repair is based on a review of the entire record.  In 
particular, there are the no service medical records 
corroborating the veteran's allegations of an in-service left 
inguinal hernia repair.  

The veteran is not shown to be competent to render medical 
opinions and diagnoses upon which the Board may rely.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).  Thus, his assertions 
regarding the nature of his surgeries will not be credited.  
In any event, the competent evidence reflects a left 
varicocelectomy in 1971 and a lymph node excision from the 
left groin in 2003.  Thus, the veteran is apparently confused 
about the nature of his surgical history in that region of 
the body.

In the absence of reliable evidence reflecting that the 
veteran underwent a left inguinal hernia repair in service, 
service connection for residuals thereof is denied.  
38 C.F.R. § 3.303.  In any event, the grant of service 
connection requires a present disability.  Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998) (38 U.S.C. § 1110 requires 
current symptomatology at the time the claim is filed in 
order for a veteran to be entitled to compensation); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (38 U.S.C. 
§ 1131 requires the existence of a present disability for VA 
compensation purposes).  Having never undergone a left hernia 
repair, residuals thereof do not exist and service connection 
for such must be denied.  Id.; 38 C.F.R. § 3.303; Gilpin, 
supra.  

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.

Increased Ratings

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court was 
presented with the question of whether it is appropriate to 
apply staged ratings when assigning an increased rating.  In 
answering this question in the affirmative, the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.

In reaching its conclusion, the Court observed that when a 
claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that time frame.  See 38 U.S.C.A. § 5110 (West 2002).  
Accordingly, the relevant focus for adjudicating an increased 
rating claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.

Residuals of left fourth toe amputation

The veteran's service-connected residuals of a left fourth 
toe amputation have been rated 10 percent disabling by the RO 
under the provisions of Diagnostic Code 5172.  38 C.F.R. 
§ 4.71a.  

Under Diagnostic Code 5172, a noncompensable rating is 
warranted for: amputation of one or two toes, other than the 
great toe, without removal of the metatarsal head.  A 20 
percent rating is warranted for: amputation of one or two 
toes, other than the great toe, with removal of the 
metatarsal head.  38 C.F.R. § 4.71a, Diagnostic Code 5172.

On February 2004 VA examination report, the examiner noted 
that the veteran's fourth left toe was amputated at the 
distal interphalangeal joint.  On examination, the veteran 
reported intermittent pain with walking lasting one to three 
hours.  The pain was alleviated with rest.  Objectively, 
there was no swelling, but there was mild tenderness at the 
stump.  There was no limitation of motion or instability in 
the joint above the amputation site.  The veteran was able to 
flex the left fourth toe amputation stump to 20 degrees.  
However range of motion of the left fourth toe was limited by 
pain.  The examiner diagnosed an amputation of the left 
fourth toe at the distal interphalangeal joint.

In August 2005, the veteran complained of painful calluses on 
both feet and reported increased pain of the left fourth toe 
stump.  The examiner diagnosed interphalangeal keratoses.  

A May 2006 podiatry note reflected a callous on the left 
fourth toe remnant.  The examiner indicated that the stump 
was painful due to a thick hard callous present there.  The 
examiner diagnosed keratoses, left fourth toe.

In January 2007, a podiatry progress note indicated two very 
deep intractable plantar keratosis type calluses on the 
interphalangeal joints of the hallux bilaterally and one on 
the amputation site.  

On April 2007 VA examination, the examiner found no pain or 
symptoms at rest.  Prolonged standing caused mild pain, and 
walking caused marked pain.  flare-ups marked by pain 
occurred two or three times a week and lasted 40 minutes.  
They were precipitated by walking.  Rest and analgesics 
resolved symptoms.  However, flare-ups, according to the 
examiner, did not limit the veteran's functional ability and 
did not cause the veteran to be absent from work in at least 
a year.  Corrective shoes and shoe inserts alleviated the 
condition.  Gait was normal.  The examiner diagnosed left 
fourth digit partial amputation with residuals.

At his January 2008 hearing, the veteran testified that he 
had scar tissue on the amputation site that was scheduled to 
be scraped off at a VA facility and that every time he 
applied pressure to the fourth toe he had to stop his 
activity due to pain that radiated into through the leg.

Despite the veteran's symptomatology, a 20 percent evaluation 
is not warranted under Diagnostic Code 5172 because there is 
no involvement of the metatarsal head.  The Board has 
determined, moreover, that there are no other potentially 
applicable provisions.  Schafrath, supra.  

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 (2007) allows for consideration of 
functional loss due to pain and weakness causing additional 
disability beyond that reflected on range of motion 
measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Further, 38 C.F.R. § 4.45 (2007) provides that consideration 
also be given to weakened movement, excess fatigability, and 
incoordination.  No further compensation is warranted under 
these provisions because weakness has not been noted, and 
pain has not been shown to cause additional disability beyond 
that reflected on range of motion measurements.  As well, 
weakened movement, excess fatigability, and incoordination 
have not been shown on examination.  Indeed, the veteran is 
fully functional with respect to his left foot.

The Board observes that material fluctuations in the extent 
of the veteran's service-connected residuals of the fourth 
left toe amputation have not been shown, and a staged rating 
need be considered.  See Hart, supra.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (2007).  In this regard, the Board 
finds that there has been no showing by the veteran that the 
service connected left fourth toe disability has resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization.  Under these circumstances, the 
Board finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.

Left leg hernia

The veteran's service-connected left leg hernia has been 
rated zero percent disabling by the RO under the provisions 
of Diagnostic Code 5311.  38 C.F.R. § 4.73.  

Muscle Group XI is comprised of the posterior and lateral 
crural muscles, and muscles of the calf: (1) triceps surae 
(gastrocnemius and soleus); (2) tibialis posterior; (3) 
peroneus longus; (4) peroneus brevis; (5) flexor hallucis 
longus; (6) flexor digitorum longus; (7) popliteus; and (8) 
plantaris.  The function of Muscle Group XI is associated 
with propulsion, plantar flexion of the foot (1); 
stabilization of the arch (2, 3); flexion of the toes (4, 5); 
and flexion of the knee (6).  Slight injury to these muscles 
warrants a noncompensable evaluation; moderate injury 
warrants a 10 percent evaluation; moderately severe injury 
warrants a 20 percent evaluation; and severe injury warrants 
a 30 percent evaluation.  38 C.F.R. § 4.73, Diagnostic Code 
5311.

The words "slight," "moderate," "moderately severe," and 
"severe" are not defined in the VA Rating Schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  See 38 C.F.R. § 4.6 (2007).  

On February 2004 VA muscles examination, the veteran denied 
left lower extremity pain.  There was of evidence of muscle 
hernia.  The examiner diagnosed status post left lower 
extremity muscle hernia with surgery done in 1988.

On April 2007 VA muscles examination, the veteran reported 
increased pain in the muscle with walking.  He felt some pain 
lasting 40 minutes approximately two or three times a week.  
The disability did not impair the veteran's ability to work 
or perform activities of daily living.  Flare-ups did not 
impair functional ability.  No post-service hospitalizations 
occurred.  There was no fatigability, and no joints were 
affected.  Muscle strength was 5/5.  There was no bone, 
joint, or nerve damage.  There was no loss of muscle 
function, and muscle and joint movement were without pain.  
The examiner diagnosed left muscle group XI with residuals.

Under Diagnostic Code 5311, a 10 percent evaluation is not 
warranted at any time because the disability picture painted 
herein does not rise to the level of moderate.  The veteran 
has full range of motion, the joints are not impacted, muscle 
strength is 5/5, and the veteran's activities are not limited 
in any way pursuant to his service connection disability.  
The veteran's disability picture, therefore, is properly 
characterized as slight.  Indeed, the only impairment the 
veteran appears to suffer is 40 minutes of pain with walking 
two or three times a week.  In the Board's view, such 
impairment is no more than slight.  In the presence of only 
slight disability of muscle group XI, no more than a zero 
percent evaluation can be assigned.  38 C.F.R. § 4.73, 
Diagnostic Code 5311.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca, 
supra.  Further, 38 C.F.R. § 4.45 provides that consideration 
also be given to weakened movement, excess fatigability, and 
incoordination.  No functional loss has been shown, and no 
weakened movement, excess fatigability, or incoordination 
have been found.  Thus, no further compensation is warranted 
under these provisions.

The Board notes that evidence has indicated a scar of the 
left lower extremity.  Scarring is a separate and distinct 
manifestation that is ratable under differing codes, no bar 
to the assignment of a separate rating is found.  See Esteban 
v. Brown, 6 Vet. App. 259, 261 (1994) (separate disabilities 
arising from a single disease entity are to be rated 
separately); but see 38 C.F.R. § 4.14 (2007) (the evaluation 
of the same disability under various diagnoses is to be 
avoided).

As to the rating to be assigned, the medical data fails to 
indicate that the veteran's left lower extremity scarring is 
productive of limitation of motion, such that a compensable 
rating is assignable under Diagnostic Code 7801.  38 C.F.R. § 
4.118.  Similarly, evidence that the scarring covers an area 
of at least 144 square inches is lacking, and thus, a 
compensable rating under Diagnostic Code 7802 is not in 
order.  Id.  Likewise, there is no evidence that the scar is 
superficial and unstable, such that a compensable rating 
under Diagnostic Code 7803 is warranted.  Id.  Diagnostic 
Code 7804 pertains to superficial but painful scars, which 
have not been shown.  Id.  A separate evaluation under that 
provision, therefore would be improper.  Lastly, it is not 
shown by recent examination or record of treatment that the 
veteran's left lower extremity scar is productive of any 
limitation of function of the left lower extremity, as 
required by Diagnostic Code 7805.  Id.  That being the case, 
it is concluded that a preponderance of the evidence shows 
that the healed scar over the veteran's left lower extremity 
is not of such a nature or severity as to warrant the 
assignment of a separate compensable schedular evaluation.   

The Board observes that material variations in the extent of 
the veteran's lower extremity disability have not been shown, 
and a staged rating need be considered.  See Hart, supra.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected left leg hernia repair has resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization.  Under these circumstances, the 
Board finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell, supra; Shipwash, 8 Vet. App. at 227.

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.

Neck scar

The veteran's service-connected neck scar has been rated zero 
percent disabling by the RO under the provisions of 
Diagnostic Code 7805.  38 C.F.R. § 4.118.  

Diagnostic Code 7805 pertains to scars, other and provides 
for rating based on limitation of function of the affected 
part.  38 C.F.R. § 4.118, Diagnostic Code 7805.  

In February 2004, the veteran underwent a VA scars 
examination.  He reported pain in the right upper neck when 
shaving or touching the area with his hand.  On examination, 
he swallowed without pain.  Objectively, the examiner 
described a scar at the anterior upper neck in the right 
submandibular area.  It measured 2.5 centimeters in length 
and was productive of minimal local tenderness.  There was no 
adherence to underlying tissue, and there was minimal atrophy 
of the skin over the scar.  The scar was not unstable, and 
there was no ulceration or breakdown of the skin.  The scar 
was characterized as superficial without underlying soft 
tissue damage.  No limitation of motion or other limitation 
of function due to the scar was apparent.  The examiner also 
indicated that there was no disfigurement of the head, face, 
or neck.  The examiner diagnosed status post incision and 
drainage for small neck abscess of the right anterior upper 
neck (right submandibular area) with surgery performed in 
1981.

On April 2007 VA scars examination, the veteran's neck scar 
measured three by 0.1 centimeters in length.  The scar was 
nontender, and there was no adherence to underlying tissue.  
The scar was stable and not elevated or depressed.  
Furthermore, the scar was characterized as superficial, 
meaning there was no underlying soft tissue damage.  There 
was no inflammation, edema, or keloid formation.  There was 
mild hypopigmentation, but there was no induration or 
inflexibility.  The scar was not productive of limitation of 
motion or disfigurement.  The examiner diagnosed a residual 
surgical scar of the neck.  

At his January 2008 hearing, the veteran testified that the 
scar of his neck was "very sensitive" and that he cut it on 
occasion when shaving.  He stated that he could not wear ties 
because they aggravated the scar.  He denied pain.

Under Diagnostic Code 7805, it appears that a compensable 
evaluation is not warranted because the objective evidence 
reflects no limitation of function emanating from the neck 
scar.  Indeed, the Board notes that the veteran himself does 
not claim limitation of function of the neck due to the scar.  
Under such circumstances, only a noncompensable evaluation is 
warranted.  See 38 C.F.R. § 4.31 (2007) (in every instance 
where the minimum schedular evaluation requires residuals and 
the schedule does not provide for a zero percent evaluation, 
a zero percent evaluation will be assigned when the required 
symptomatology is not shown).

A 10 percent rating is warranted for superficial, unstable 
scars.  See 38 C.F.R. § 4.118, Diagnostic Code 7803.  Also, a 
10 percent rating is warranted for superficial scars that are 
painful on examination.  See 38 C.F.R. § 4.118, Diagnostic 
Code 7804.  A compensable evaluation under these provisions 
is not warranted because the scar has not been characterized 
as unstable or painful.  Indeed, the veteran himself has 
indicated sensitivity but denied pain.  Diagnostic Code 7800 
pertains to disfigurement of the head, face, or neck.  
Medical evidence explicitly indicates no disfigurement.  
Thus, this provision is inapplicable.  38 C.F.R. § 4.118, 
Diagnostic Code 7800.  

There are no other potentially applicable provisions.  Thus, 
there is no mechanism by which to assign a compensable 
evaluation for the service-connected neck scar.  The 
veteran's symptomatology, moreover, does not appear to have 
fluctuated during the course of the appeal, and staged 
ratings need not be considered.  See Hart, supra.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected neck scar has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell, supra; Shipwash, 8 Vet. App. at 227.

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.

Left ear hearing loss before April 21, 2004

The veteran's service-connected left ear hearing loss before 
April 21, 2004 was rated zero percent by the RO under the 
provisions of Diagnostic Code 6100.  38 C.F.R. §§ 4.85, 4.86.  

Evaluations of unilateral defective hearing range from 
noncompensable to 100 percent based on the organic impairment 
of hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by puretone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz.  To 
evaluate the degree of disability from defective hearing, the 
provisions of 38 C.F.R. § 4.85 establish eleven auditory 
acuity levels from I for essentially normal acuity through 
level XI for profound deafness.  Tables VI and VII as set 
forth in 38 C.F.R. § 4.85 are used to calculate the rating to 
be assigned.  38 C.F.R. § 4.85.

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Further, when the average puretone threshold is 30 decibels 
or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  See 38 
C.F.R. § 4.86.

In situations where service connection has been granted only 
for defective hearing involving one ear, and the veteran does 
not meet the criteria of 38 C.F.R. § 3.383 (2007), the 
hearing acuity of the nonservice-connected ear is considered 
to be normal.  In such situations, a maximum 10 percent 
evaluation is assignable where hearing in the service-
connected ear is at level X or XI.  38 C.F.R. §§ 3.383, 
4.85(f), (h).

The evaluations derived from the schedule are intended to 
make proper allowance for improvement by hearing aids, and 
hearing loss claims are evaluated by a mechanical application 
of the rating schedule to the numeric designations assigned 
after audiometric evaluation.  See Lendenmann v. Principi, 3 
Vet. App. 345, 349 (1992).

On February 2004 VA audiologic examination, hearing was as 
follows:




HERTZ



1000
2000
3000
4000
Ave.
RIGHT
20
30
50
50
38
LEFT
25
35
60
45
41

Speech discrimination was 82 percent on the right and 88 
percent on the left.

On March 2004 VA audiologic examination, the examiner 
indicated that there was no change in hearing since the 
February evaluation.  

Pursuant to the results above, left ear hearing loss could 
not have been rated as anything more than zero percent 
disabling because the veteran's left ear hearing loss at that 
time represented Level II hearing loss.  Before service 
connection for bilateral hearing loss was granted, the right 
ear would have been assigned a Level I hearing loss.  When 
there is Level I hearing loss in the better ear and Level II 
hearing loss in the poorer ear, a zero percent 
(noncompensable) evaluation under Table VII is assigned.  38 
C.F.R. § 4.85.

In rating decisions subsequent to the one in question, the RO 
granted service connection for bilateral hearing loss to 
which it assigned a zero percent evaluation from February 1, 
1995 to April 22, 2007 and a 10 percent evaluation effective 
April 23, 2007.

Thus, the discussion of left ear hearing loss before April 
21, 2004 is purely academic, as it is inextricably 
intertwined with the issue of bilateral hearing loss.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more 
issues are inextricably intertwined if one claim could have 
significant impact on the other).  The Board notes that a 
compensable evaluation would not be warranted for bilateral 
hearing loss before April 21, 2004 because the evidence 
reflects Level II hearing loss in the left ear and Level III 
hearing loss in the right.  When there is Level II hearing 
loss in the better ear and Level III hearing loss in the 
poorer ear, a zero percent (noncompensable) evaluation under 
Table VII is assigned.  38 C.F.R. § 4.85.

Thus, the evidence militates against the assignment of a 
compensable evaluation for left ear hearing loss or bilateral 
hearing loss before April 21, 2004, and a staged rating, 
moreover, is not warranted.  Id.; Hart.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected left ear and bilateral hearing loss before 
April 21, 2004 have resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell, supra; 
Shipwash, 8 Vet. App. at 227.

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.

Varicocelectomy scar

The veteran's service-connected varicocelectomy scar has been 
rated zero percent disabling by the RO under the provisions 
of Diagnostic Code 7805.  38 C.F.R. § 4.118, Diagnostic Code 
7805.  

Diagnostic Code 7805 pertains to scars, other and provides 
for rating based on limitation of function of the affected 
part.  38 C.F.R. § 4.118, Diagnostic Code 7805.  

On February 2004 VA digestive disorders and miscellaneous 
examination, the examiner observed two surgical scars in the 
left groin area without elaboration.  

On April 2007 VA scars examination, the veteran's left groin 
scar measured 8.6 by 0.2 centimeters.  The scar was 
nontender, and there was no adherence to underlying tissue.  
The scar was stable and not elevated or depressed.  
Furthermore, the scar was characterized as superficial, 
meaning there was no underlying soft tissue damage.  There 
was no inflammation, edema, or keloid formation.  There was 
mild hypopigmentation, but there was no induration or 
inflexibility.  The scar was not productive of limitation of 
motion.  The examiner diagnosed a residual surgical scar of 
the left groin.

At the January 2008 hearing, the veteran did not directly 
testify regarding the varicocelectomy scar.  

Under Diagnostic Code 7805, it appears that a compensable 
evaluation is not warranted because the objective evidence 
reflects no limitation of function emanating from the 
varicocelectomy scar.  Indeed, the Board notes that the 
record is silent as to any complaints of the veteran 
regarding limitation of function due to the varicocelectomy 
scar.  Under such circumstances, only a noncompensable 
evaluation is warranted under Diagnostic Code 7805.  See 
38 C.F.R. § 4.31 (in every instance where the minimum 
schedular evaluation requires residuals and the schedule does 
not provide for a zero percent evaluation, a zero percent 
evaluation will be assigned when the required symptomatology 
is not shown).

A 10 percent rating is warranted for superficial, unstable 
scars.  See 38 C.F.R. § 4.118, Diagnostic Code 7803.  Also, a 
10 percent rating is warranted for superficial scars that are 
painful on examination.  See 38 C.F.R. § 4.118, Diagnostic 
Code 7804.  A compensable evaluation under these provisions 
is not warranted because the varicocelectomy scar has not 
been characterized as unstable or painful.  

Diagnostic Code 7801 contemplates scars other than the head, 
face, or neck that are deep or cause limitation of motion.  
38 C.F.R. § 4.118, Diagnostic Code 7801.  This provision is 
inapplicable because it the varicocelectomy scar is not deep 
and does not cause limitation of motion.

Diagnostic Code 7802 pertains to scars other than the head, 
face, or neck that are superficial and that did not cause 
limitation of motion.  38 C.F.R. § 4.118, Diagnostic Code 
7802.  The veteran's varicocelectomy car was described a 
superficial.  Nonetheless, a compensable evaluation under 
Diagnostic Code 7802 is not for application because a 10 
percent evaluation would require that the scar involve an 
area of 144 square inches or greater, and the varicocelectomy 
scar, at 8.6 by 0.2 centimeters, falls short of that 
standard.

There are no other potentially applicable provisions.  Thus, 
there is no mechanism by which to assign a compensable 
evaluation for the service-connected varicocelectomy scar.  

The veteran's symptomatology, moreover, does not appear to 
have fluctuated during the course of the appeal, and staged 
ratings need not be considered.  See Hart, supra.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected varicocelectomy scar has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell, supra; Shipwash, 8 Vet. App. at 227.

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.

ORDER

Service connection for a left inguinal hernia is denied.

An increased rating for service-connected residuals of a left 
fourth toe amputation is denied.

An increased rating for a service-connected left leg hernia 
is denied.

An increased rating for a service-connected neck scar is 
denied.

An increased rating for service-connected left ear hearing 
loss before April 21, 2004 is denied.

An increased rating for a service-connected varicocelectomy 
scar is denied.


REMAND

Several of the issues on appeal cannot be decided without 
further evidentiary or procedural development.  The Board 
apologizes to the veteran for the delay that this remand will 
necessarily entail.  The Board emphasizes, however, that it 
is making every effort to comply with assistance and 
notification requirements as set forth under the governing 
law and regulations, and as interpreted by the Court, so as 
to afford the veteran every opportunity to prevail.

On the procedural front, several defects must be cured.  
Regarding the increased rating claim remanded herein, the RO 
must send the veteran a corrective VCAA notice that apprises 
him of the notice requirements specific to increased rating 
claims, as set forth by the Court in Vazquez-Flores.  

Regarding the claim of whether new and material evidence, 
sufficient to reopen a claim of service connection for 
residuals of a head injury, has been received, additional 
notice is required.  The RO must advise the veteran of what 
constitutes new and material evidence to reopen the service 
connection claim as contemplated by the Court in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

At his January 2008 hearing, the veteran indicated that he 
was scheduled for VA medical treatment of his hemorrhoids.  
The record reflects that he receives his medical treatment at 
the Waco and Temple VA medical facilities.  Thus all clinical 
records from the Waco and Temple VA medical facilities dated 
from January 26, 2007 to the present must be associated with 
the claims file.  

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Send the veteran a corrective VCAA 
notice that is consistent with the holding 
Vazquez-Flores.  Specifically, the RO (1) 
must advise the veteran that to 
substantiate his increased rating claim, 
he must provide, or ask the RO to obtain, 
medical or lay evidence demonstrating a 
worsening or increase in severity of the 
disability and the effect that worsening 
has on employment and daily life.  
Further, (2) if the Diagnostic Code under 
which the veteran is rated contains 
criteria necessary for entitlement to a 
higher disability rating that would not be 
satisfied by the veteran demonstrating a 
noticeable worsening or increase in 
severity of the disability and the effect 
that worsening has on the veteran's 
employment and daily life (such as a 
specific measurement or test result), the 
RO must provide at least general notice of 
that requirement to the veteran.  
Additionally, (3) the veteran must be 
notified that, should an increase in 
disability be found, a disability rating 
will be determined by applying relevant 
Diagnostic Codes, which typically provide 
for a range in severity of a particular 
disability from noncompensable to as much 
as 100 percent (depending on the 
disability involved), based on the nature 
of the symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life.  
The notice (4) must also provide examples 
of the types of medical and lay evidence 
that the veteran may submit (or ask the RO 
to obtain) that are relevant to 
establishing entitlement to increased 
compensation for the disability in 
question.

2.  Regarding the new and material claim 
herein, send the veteran corrective VCAA 
notice that advises him of what 
constitutes new and material evidence to 
reopen the service connection claim (head 
injury residuals) as set forth in Kent.

3.  Associate with the claims file all 
clinical records from the Waco and Temple 
VA medical facilities dated from January 
26, 2007 to the present.

4.  Readjudicate the claim.  If any benefit 
sought on appeal remains denied, the 
veteran should be provided a supplemental 
statement of the case.  It must contain 
notice of all relevant actions taken on the 
claim for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


